EXHIBIT 10.42

SUMMARY OF ATHERSYS, INC.

2016 CASH BONUS INCENTIVE PLAN

On January 7, 2016 and March 7, 2016, the Board of Directors of Athersys, Inc.
(the “Company”), upon the recommendation of the Compensation Committee of the
Board of Directors of the Company, approved a cash bonus incentive plan (the
“Plan”) for the year ended December 31, 2016 for the named executive officers of
the Company. The Plan provides that each participant is eligible to earn a bonus
during the award term of January 1, 2016 through December 31, 2016. The Plan
provides for the following target bonus percentages of the named executive
officer’s salary during the award term, weighted as set forth below on the
achievement of specified corporate goals, with the remainder based on
individual/functional performance. The corporate goals include advancing the
Company’s clinical programs for MultiStem, executing against the established
operating plan and capital acquisition objectives, and advancement of strategic
partnership and program activities. There is no formally adopted plan document
for the Plan.

 

Title

   Target
Bonus     Weighting on
Corporate Goals  

Chief Executive Officer

     60 %      100 % 

President & Chief Operating Officer

     45 %      80 % 

Executive Vice President & Chief Scientific Officer

     45 %      80 % 

Senior Vice President of Finance

     35 %      60 % 

 